488 F.2d 977
Sheldon POLAKOFF and Gloria Polakoff, Plaintiffs-Appellants,v.J. D. HENDERSON, Warden, U. S. Penitentiary, Defendant-Appellee.
Nos. 73-3427, 73-1321.
United States Court of Appeals,Fifth Circuit.
Jan. 28, 1974.

Sheldon Polakoff and Gloria Polakoff, pro se.
John W. Stokes, Jr., U. S. Atty., William D. Mallard, Jr., Asst. U. S. Atty., Atlanta, Ga., for defendant-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
This is an appeal from the district court's dismissal of a damage suit, grounded on the Civil Rights Act and diversity jurisdiction, filed by a federal prisoner and his wife.1  The appellants sued the warden of the institution where the husband is confined, complaining that the warden has denied marital visitations to the appellants.  The district court stated reasons for its ruling in a comprehensive memorandum opinion, which is reported as Polakoff v. Henderson, N.D.Ga.1973, 370 F.Supp. 690.  We affirm the judgment below for the reasons stated in the district court's said opinion.


2
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981